ACCEPTED
                                                                                          01-15-00583-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    7/20/2015 11:59:13 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK


                          No. 01-15-00583-CV
                __________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
                  IN THE FIRST COURT OF APPEALS HOUSTON, TEXAS
                        AT HOUSTON, TEXAS          7/20/2015 11:59:13 AM
                                                   CHRISTOPHER A. PRINE
               _______________________________________      Clerk

               THE HONORABLE MARK HENRY, COUNTY JUDGE
                        OF GALVESTON COUNTY,
                                     Appellant,
                                         v.
                         THE HONORABLE LONNIE COX,
                                     Appellee.
               _____________________________________________________

    On Interlocutory Appeal from the 56th District Court, Galveston County, Texas
     __________________________________________________________

     NOTICE OF APPEARANCE AS APPELLATE COUNSEL
                   FOR APPELLANT
     _______________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Notice is hereby given that N. Terry Adams, Jr., Joseph M. Nixon, and

James E. “Trey” Trainor, with Beirne, Maynard & Parsons L.L.P., are entering

their appearance as appellate counsel for Appellant in the above-referenced cause.

The undersigned appellate counsel, Mr. Terry Adams, requests that the Court and

all counsel serve him with copies of all future papers and notices in this cause at

the e-mail address and physical address provided below.
                                      Respectfully submitted,
                                      BEIRNE, MAYNARD & PARSONS, L.L.P.

                                      By: /s/ N. Terry Adams, Jr.
                                            N. Terry Adams, Jr.
                                            Texas Bar No. 00874010
                                            tadams@bmpllp.com
                                            Joseph M. Nixon
                                            Texas Bar No. 15244800
                                            jnixon@bmpllp.com
                                            1300 Post Oak Blvd, Suite 2500
                                            Houston, Texas 77056
                                            (713) 623-0887 (Tel)
                                            (713) 960-1527 (Fax)
                                              James E. “Trey” Trainor
                                              Texas Bar No. 24042052
                                              ttrainor@bmpllp.com
                                              401 W. 15th Street, Suite 845
                                              Austin, Texas 78701
                                              Telephone: (512) 623-6700
                                              Fax: 623-6701

                                              Counsel for Appellant


                      CERTIFICATE OF SERVICE
       I hereby certify that I have complied with the Texas Rules of Appellate
Procedure and the Local Rules of this Court and that the foregoing Notice of
Appearance as Appellate Counsel for Appellant has been electronically filed and
served on all counsel of record in accordance with these Rules on this the 20th day
of July, 2015.
    Mark W. Stevens
    P.O. Box 8118
    Galveston, Texas 77553
    markwandstev@sbcglobal.net

                                             /s/ N. Terry Adams, Jr.
                                             N. Terry Adams, Jr

                                         2